Exhibit 10.17

 

LOGO [g84085img001.jpg]   

430 North McCarthy Blvd

Milpitas, California 95035

USA

 

408 546-5000

www.jdsu.com

August 31, 2007

Helmut Berg

1 Milestone Center Court

Germantown, MD 20876

 

  Re: Your Employment with JDSU

Dear Helmut:

Further to your recent discussions with the Company, this letter agreement will
confirm the terms of your continued employment with JDS Uniphase Corporation and
its subsidiaries and affiliated entities (the “Company” or “JDSU”) commencing
August 19, 2007, and thereafter.

You will continue in the role of President, Communications Test & Measurement
(“CommTest”). Effective August 19, 2007 your base annual salary will be
increased to $400,000.

Consistent with your career objective, after your many years of service to the
Company, of eventually transitioning to a senior advisory and business
development role, we will, in the ordinary course of our succession planning for
all senior executives, continue consideration of candidates who may succeed your
current leadership position. Sixty days following such time as the Company
identifies a suitable candidate and that individual commences employment in the
CommTest leadership role you will transition and report into the Corporate
Development group, while potentially dual reporting to either the new senior
leader of CommTest or the CEO, as a Vice President, grade E100, to contribute to
strategic development and related technical activities. Upon the effective date
of such transition your annual base salary will be reduced to $225,000, and your
target incentive opportunity under the Company’s Incentive Plan will be reduced
to 35% of your base salary.

As well, commencing with the second half of fiscal year 2008, and continuing
each fiscal year thereafter through and including fiscal year 2010, you will
receive at least a minimum target incentive payment (for clarity, 35% of your
base salary) (the “Minimum Bonus”).

Finally, upon the eventual completion of your service in the CommTest leadership
role when a new executive assumes those responsibilities, you will be entitled
to a special retention bonus in the amount of $185,000, less required
withholdings and deductions (the “Retention Bonus”). This payment will be
provided to you with your first regular paycheck following the start date of a
new leader for CommTest.

 

Page 1 of 2



--------------------------------------------------------------------------------

LOGO [g84085img001.jpg]

For clarity, you will not be entitled to any unpaid installments of the Minimum
Bonus nor to the Retention Bonus discussed above in the event your employment is
terminated prior to when such installments and/or the Retention Bonus become due
if such termination is as a result of your voluntary resignation or your
termination for Cause. For purposes of this letter, “Cause” is defined as
(a) willful malfeasance by the employee which has a material adverse impact upon
the Company; (b) substantial and continuing willful refusal to perform duties
ordinarily performed by an employee in the same or similar position;
(c) conviction of the employee of a felony, or of misdemeanor which would have a
material adverse effect on the Company’s goodwill if Employee is retained as an
employee of the Company; or (d) willful failure by Employee to comply with the
written or known policies and procedures of the Company including but not
limited to the JDS Uniphase Corporation Code of Business Conduct and Policy
Regarding Inside Information and Securities Transactions. This Agreement shall
represent the entire understanding between you and the Company regarding the
terms of your employment with the exception of agreements relative to the
protection of Company confidential and proprietary information, will supersede
any previous discussions and understandings, and may not be modified except in
writing signed by you and the Company.

To acknowledge your understanding and acceptance of the terms of this letter
agreement we would appreciate your signing where indicated below.

 

    Sincerely,              Brett Hooper     Senior Vice President, Human
Resources

 

 

Agreed and Accepted:     Date:           Helmut Berg    

 

Page 2 of 2